Citation Nr: 1525111	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  The Veteran died in January 2013, during the pendency of his appeal.  

In February 2013, the Veteran's widow requested to be substituted as the appellant for purposes of processing the Veteran's claims of service connection to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed. Reg. 52977 -85 (Sept. 5, 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2015, the appellant and her son presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent, probative evidence of record fails to relate a bilateral foot disorder to service.   


CONCLUSION OF LAW

The criteria for service connection for a foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In letters dated in September 2010 and February 2011, the RO notified the Veteran of the information necessary to substantiate the claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue decided has been obtained.  The Veteran's VA and private treatment records, and lay statements have been obtained.  The Veteran had VA examinations for these claims in November 2012.  For reasons discussed below, the Board finds that the examinations are adequate for the purpose of deciding the claim for service connection for a foot disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, the Board acknowledges that the Veteran's service treatment records are incomplete.  VA has issued a Formal Finding of Unavailability in August 2011 concerning these documents.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.

The appellant has been afforded a hearing before a VLJ in which oral arguments were presented in support of these claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.10(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can adjudicate the foot disorder claim based on the current record.  

While substitution appeals are different from accrued benefits because the evidence is not limited to the record at the time of the Veteran's death, the appellant has not indicated that any additional records are missing with respect to the foot disorder.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. 

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

In this case, at the time of his death, the Veteran had pending claims for service connection for a bilateral foot disorder and PTSD.  

      Bilateral Foot Disorder

Specifically, concerning his feet, he claimed that as a result of ill-fitting boots and damp and cold conditions, he has suffered from cold injuries to his feet, manifested by discoloration and pain.  The Board acknowledges the Veteran's DD Form 214 confirms he served in Korea.  Therefore, he was most likely exposed to cold temperatures during his service.  

VA and private treatment records associated with the claims file dating from 2000 show various diagnoses pertaining to the Veteran's feet, including onychomycosis, tinea pedis, pain and numbness, diabetic neuropathy in the legs and feet, and osteoarthritis of the feet.  However, none of these VA or private treatment records attribute the variously diagnosed disorders to the Veteran's military service.  

In November 2012, the Veteran was scheduled for a VA examination.  At the outset, the VA examiner noted the claims file was reviewed.  The examiner noted the Veteran's contention that he was exposed to cold temperatures during his time in Korea.  However, it was also noted the Veteran has been a diabetic for 15 years and has circulation problems in his legs, as well as sores on his ankles.  The examiner also indicated there was discoloration on the left and right feet.  The examiner ultimately concluded that Veteran had rather typical findings of diabetic polyneuropathy of the feet with decreased vibratory sensation in each foot, decreased touch with monofilament in each foot, decreased ability to feel toe up or down in each foot, and loss of hair over the lower legs, bilaterally.  Therefore, it was determined that it was less likely than not that the Veteran had a cold injury to his feet since the Veteran did not have any disorders consistent with cold injuries.  

In fact, the only statements in support of the Veteran's claim, are those he made prior to his death, or have been submitted on his behalf, including the testimony provided by the appellant and her son in February 2015.  The Board has weighed the Veteran's statements and those submitted on his behalf as to onset and recurrence of symptoms pertaining to this claim and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than the negative findings for years after service of any indication during the course of treatment that he suffers from a cold injury that may be attributable to his military service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of onset during service with recurrence after service.

Further, there is nothing more than the Veteran's and other lay witnesses conclusory statements regarding causation to support this claim of entitlement.  Neither the Veteran nor the lay persons who submitted statements on his behalf are shown to possess any expertise as might permit them to competently opine on this subject.  Therefore, this contention is not probative for purposes of establishing entitlement to the benefit sought.  

As the preponderance of the evidence is against the claim, service connection for a bilateral foot disorder is not warranted.  




ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

During the February 2015 hearing, the appellant testified that the Veteran was diagnosed to have PTSD by a private health care provider, Dr. Brenda Noble.  As the current record is otherwise without evidence of a diagnosis of PTSD, the relevance of Dr. Noble's treatment records are obvious, and should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the appellant, attempt to obtain the records of the Veteran's treatment by Dr. Brenda Noble, and associate those records with the claims file.  

2. Next, re-adjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the appellant and her representative and provide an opportunity to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


